IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00018-CV

BILLY JOE AKINS, DAVID AKINS, MARILYN AKINS,
AND CHAPARRAL INSULATION, INC. D/B/A
CHAPARRAL MOTORS AND LOCHRIDGE-PRIEST, INC.,
                                      Appellants
v.

PJC LOGISTICS, LLC, INDIVIDUALLY AND
DERIVATIVELY ON BEHALF OF LOCHRIDGE-PRIEST, INC.,
                                     Appellees



                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-3463-4


                          MEMORANDUM OPINION


      Appellants, Billy Joe Akins, David Akins, Marilyn Akins, and Chaparral

Insulation, Inc., and Lochridge-Priest, Inc.,, and Appellees PJC Logistics, LLC,

Individually and Derivatively on behalf of Lochridge-Priest, Inc. filed a joint motion to

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2). The parties indicate that they have

reached a comprehensive settlement of their disputes. Dismissal of this appeal would
not prevent a party from seeking relief to which it would otherwise be entitled. The

motion is granted, and the appeal is dismissed.




                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Scoggins, and
       Judge Martha J. Trudo1
Motion granted; appeal dismissed
Opinion delivered and filed June 11, 2015
[CV06]




1 The Honorable Martha J. Trudo, Judge of the 264th District Court, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 74.003(a) (West 2013).


Akins v. PJC Logistics, LLC                                                                    Page 2